Title: To Thomas Jefferson from Daniel Carroll, 16 April 1792
From: Carroll, Daniel
To: Jefferson, Thomas


          
            Dear Sir
            George Town Apl. 16th. 1792
          
          The Commissioners did themselves the honor of writing to you on the 14th Instant, the Warrants having been sent a few posts before. Since then they have concluded to build a House for their Office and accomodation in the City near the place called the Church Square, being not far from the Center and nearly equidistant on the way between the Presidents House and the Capitol, and not far from the Post Road. It is expected this will occasion other improvements, and they requested me to mention it to you.
          The President and Directors of the Potomac Co. met here last week. The measures they have adopted promise to compleat the navigation to the Great Falls before Winter.—There is a handsome Sum in the Treasury, and a further dividend called for. Col. Gilpin speaks with Confidence on this Subject. He intends to employ from 150 to 200 Hands on the Locks and other work necessary on the Canal from the Little Falls. The produce being brought from above into the Canal at the Great Falls, may, he says, by a portage of a few hundred yards be delivered into the Vessells on the river from whence they may proceed to Market; this portage will be at the rate of about 2d per Barrill.—Some hands will be employ’d in the bed of the River, on what obstacles there may be between the falls, and others at particular places above; a Contract has been entered into, and Security given for making the  navigation according to Law from Cumberland about 20 or 20 Miles down. Considerable produce has been allready brought down, some from as high I am told as within 6 Miles of the Mouth of Savage River. I believe about ⅓ of the Lock seats at the Great Falls is blown, and it is hoped this object will be accomplishd during the next Season. The Commissioners meet again the first of next Month. I shall be here some time in each week untill that time.—I am, Dear Sir, with great esteem, Your most respectfull and Obt. Servt.,
          
            Danl. Carroll
          
        